Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal Brief
In view of the Appeal Brief filed on 12/16/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejections are set forth below.To avoid abandonment of the application, appellant must exercise one of the following two options:     (1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,     (2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ORLANDO E AVILES/               Supervisory Patent Examiner, Art Unit 3723     
                                                                                                                                                                                    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 8, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brechelente (US Publication No. 2008/0202286) in view of Whipps et al. (US Publication No. 2011/0259429) hereinafter Whipps.
Regarding claim 1, Brechelente teaches (Figs. 16-17) an apparatus (threaded bar 114 and lifting nut 112 device) comprising a rotating core (par. 0028: rotating threaded bar 114) physically contacting a nut (safety nut 146) and a traveler (nut 112), the nut and the traveler each being threaded on the rotating core (see Fig. 17) and separated by a nut gap measured from a top surface of the nut to a bottom surface of the traveler (Figs. 16 and 17 show there is an optional accessory 133 (par. 0022: “Accessories, such as a felt wear pad 131 and an element 133 … can be provided, cooperating between said threaded bar 114 and the support 108” and par. 0030: “sensor … proximity switch 150, incorporated in the safety nut 146, by means of which the distance remaining between the sensor and the metal surface part in front of the upper surface of the safety nut 146 is determined”; when taking this optional accessory 133 out of the device, the sensor measures the distance between the top surface of the nut and bottom surface of the traveler; par. 0029-0030: between the assembly of the nut 112 … and the nut 146 … there is an initial distance D (Fig. 16) … gradually reduced as the lifting nut 112, 112A becomes worn … until reaching a safety limit value), the top surface of the nut facing the bottom surface of the traveler (as stated above in an embodiment without optional accessory 133), the nut gap monitored by a sensor (see entire par. 0030: by measuring distance between top surface of the nut 146 and the above surface which will be the lower surface of the traveler 112 in an embodiment without the optional accessory 133 and create a warning signal; sensor is provided to indicate when wear exceeds the limit and the distance D is ontinuously extending through the nut (Figs. 16-17 show proximity sensor 150 inside the nut 146; par. 0030: proximity switch 150 incorporated in the safety nut); but does not teach the sensor extending into the nut gap to contact the bottom surface of the traveler (in device of Brechelente the sensor is a non-contact proximity switch and not a contact switch) (specification of the instant invention states that “an optical or acoustic detector 210 positioned in, or proximal to, the nut gap 174, which may or may not physically contact the bottom surface 204 of the traveler 192”; therefore it appears that there is a lack of criticality in type of sensor (contact or non-contact) and position of the sensor (inside the nut or outside of the nut). Also note that both the instant invention and the prior art Brechelente have the concern of checking the wear of the threads via checking a gap by a sensor, rather than visual check for safety (see par. 0030 of Brechelente and par. 0031 of the instant invention). 
Fig. 6 of Whipps shows an apparatus (screw and nut device) in which distance between a traveler (nut 145) relative to a stop plate 160 is sensed by a sensor 170 which continuously extends through the stop plate to contact (par. 0030: flange 175 of the nut 145 (traveler in instant invention) will engage electrical sensing device 170) the bottom surface of the traveler (see par. 0032). Whipps further in par. 0032 teaches the sensor provides a warning (sound alarm, light alarm) in the event the threads of the traveler (nut 145) fail.
Because these two types of sensors (non-contact sensor and contact sensor) were art-recognized equivalents before effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute a contact sensor (as taught by Whipps) for a non-contact sensor (as used in device of Brechelente).
Regarding claim 2
Regarding claim 3, Brechelente teaches the nut (146) and the traveler (112) are each threaded with a matching thread pitch (see matching thread pitch of the rotating core 114, the safety nut 146 and the traveler 112 in Fig. 17).
Regarding claim 4, Brechelente teaches (Figs. 16-17) the nut gap has a uniform distance throughout the circumference of the rotating core (see distance D measured from flat top surface of the safety nut 146).
Regarding claim 8, Brechelente teaches (Figs. 16-17) the rotating core (114) is positioned within a lifting housing (par. 0027: a specific housing produced coaxially to the through seat 108A of the support 108.
Regarding claim 5, Brechelente teaches (Figs. 16-17) distance D reduces because of the wear of the thread of the lifting nut 112/traveler and reduction of this distance D below a value would make it dangerous to continue to use the nut 112 (par. 0030); but does not teach the size of the gap to be 0.25 inches.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to set the gap distance D based on type, capacity and usage of lifting the system (also note that page 9 of the specification states "a nut gap distance 178, such as .1-1 inch).

Regarding claim 10, Brechelente teaches (Figs. 16-17) a lifting column (threaded bar 114 and lifting nut 112 device) comprising a rotating core (par. 0028: rotating threaded bar 114) physically contacting a nut (safety nut 146) and a traveler (nut 112), the nut and traveler each being threaded on the rotating core (see Fig. 17) and separated by a nut gap measured from a top surface of the nut to a bottom surface of the traveler (Figs. 16 and 17 show there is an optional accessory 133 (par. 0022: “Accessories, such as a felt wear pad 131 and an element 133 … can be provided, cooperating between said threaded bar 114 and the support 108” and par. 0030: “sensor … proximity switch the top surface facing the bottom surface (as stated above in an embodiment without optional accessory 133), the nut gap monitored by a sensor (par. 0030: by measuring distance between top surface of the nut 146 and the above surface which will be the lower surface of the traveler 112 in an embodiment without the optional accessory 133), the nut gap monitored by a sensor (see entire par. 0030: by measuring distance between top surface of the nut 146 and the above surface which will be the lower surface of the traveler 112 in an embodiment without the optional accessory 133 and create a warning signal; sensor is provided to indicate when wear exceeds the limit and the distance D is therefore reduced below a value that would make it dangerous to continue to use the nut 112)  continuously extending through the nut; (Figs. 16-17 show proximity sensor 150 onside the nut 146; par. 0030: proximity switch 150 incorporated in the safety nut); but does not teach the sensor extending into the nut gap and does not teach a second sensor and the second sensor contacting the bottom surface of the traveler (in device of Brechelente the sensor is a non-contact proximity switch and not a contact switch) (specification of the instant invention states that “an optical or acoustic detector 210 positioned in, or proximal to, the nut gap 174, which may or may not physically contact the bottom surface 204 of the traveler 192”; therefore it appears that there is a lack of criticality in type of sensor (contact or non-contact) and position of the sensor (inside the nut or outside of the nut); and Brechelente does not teach a second sensor and the second sensor contacting the bottom surface of the traveler
Fig. 6 of Whipps shows an apparatus (screw and nut device) in which distance between a traveler (nut 145) relative to a stop plate 160 is sensed by a sensor 170 which continuously extends through the stop plate to contact (par. 0030: flange 175 of the nut 145 (traveler in instant invention) will engage electrical sensing device 170) the bottom surface of the traveler (see par. 0032). Whipps further in par. 0032 teaches the sensor provides a warning (sound alarm, light alarm) in the event the threads of the traveler (nut 145) fail.
Because these two types of sensors (non-contact sensor and contact sensor) were art-recognized equivalents before effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute a contact sensor (as taught by Whipps) for a non-contact sensor (as used in device of Brechelente). It would have also been obvious to one of ordinary skill in the art at the time the invention was made to add to the number of sensors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v Bemis Co., 193 USPQ 8.
Regarding claim 16, Brechelente teaches (Figs. 16-17) the traveler is supplied with a lubricant via a fitting that is coupled to an interior cavity of the traveler (112) where the rotating core (114) contacts the traveler (par. 0027, lines 15-19).

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brechelente in view of Whipps as applied to rejection of claim 10 above and further in view of Wilson (Wilson, Jon S. (2005). Sensor Technology Handbook - 15.1.3 Limit Switches. Elsevier. Retrieved from https://app.knovel.com/hotlink/pdf/id:kt0047U307/sensor-technology-handbook/limit-switches).
Regarding claims 11-15, as stated in rejection of claim 10 above, combination of Brechelente and Whipps does not teach a second sensor the same or different from the first sensor and does not teach the sensor to be an acoustic, mechanical or optical sensors
Wilson teaches different types of position sensors as contact limit switches (mechanical sensor), non-contact proximity sensor (optical sensor) and ultrasonic sensor (acoustic sensor) which are being used for the most cost effective solution important in a specific application (page 322).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any of contact/non-contact positional sensors to check position of the traveler relative to the nut based on cost and usage. It would have also been obvious to one of ordinary skill in the art at the time the invention was made to add to the number of sensors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v Bemis Co., 193 USPQ 8.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brechelente in view of Whipps as applied to rejection of claim 10 above and further in view of Rubinski (David Rubinski (2012). Found at: https://blog.pepperl-fuchs.us/blog/bid/196844/Mounting-Conditions-for-Inductive-Proximity-Sensors).
Regarding claims 6-7, contact sensor of Whipps does not clearly show the pin extending through conduit positioned within the aperture (see reproduced and annotated Fig. 6 below).

    PNG
    media_image1.png
    394
    441
    media_image1.png
    Greyscale

Figs. of Rubinski (see below) show contact sensors having a conduit passing through a hole and a pin extending from the conduit. These sensors provide a longer sensing range with the added benefit of a full 

    PNG
    media_image2.png
    282
    472
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a contact sensor with plunger and pin of Rubinski. Doing so would increase the sensing range.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brechelente in view of Whipps as applied to rejection of claims 1 and 10 above and further in view of Fogautolube (GB 1251490).
 Regarding claim 9, Brechelente teaches threaded bar 114 (rotating core) is rotary; but does not teach a transmission connected to the rotating core.
 Fogautolube teaches a transmission (pinion of a reduction gear driven by an electric motor 6 rotating core (vertical screw 4).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a transmission connected to a motor to rotate the rotating core of Brechelente in order to move heavy objects as taught by Fogautolube.
Regarding claim 17, Brechelente teaches the rotating core (rotating threaded bar 114) rotates to move a load; but does not show the load being connected to a platform of the nut.
 Fogautolube teaches a lift (Figs. 1-2) having a rotating core (4), a traveler (nut 9) and a safety nut (10), a platform (7) is coupled to the traveler (9) and extends away from the rotating core (4); the 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach the traveler of device of Brechelente to a carrier as taught by Fogautolube to lift objects by locating the objects of the platform of the traveler by rotation of the rotary core.

Response to Arguments
 Applicant’s arguments filed in appeal brief request on 12/16/2021 with respect to the claims have been considered but are moot because the arguments do not apply to the new secondary reference being used in this second non-final action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from 





/MAHDI H NEJAD/Primary Examiner, Art Unit 3723